DETAILED ACTION
	This action is pursuant to the claims filed 09/21/2021. Claims 1-22 are pending. Claim 18 is objected to under 37 CFR 1.75(c) as being in improper multiple dependent form, so the claim has not been further treated on the merits. A non-final action on the merits of claims 1-17 and 19-22 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Claim 1, lines 10-11 discloses “a sealed vacuum channel disposed between the inner tubular element and the vacuum pump” which is not shown in the drawings. The term “disposed between” indicates that the sealed vacuum channel occupies an intermediate space that separates the inner tubular element and the vacuum pump. However, the figures do not depict the sealed vacuum channel occupying such an intermediate space. For example, Figs. 3-4 depict element 17B outside of the intermediate space that separates the battery and vacuum pump compartment 14 and inner wall 21 of the inner tubular element. The Examiner suggests amending the claim such that “the sealed vacuum channel provides a vacuum connection between the inner tubular element and the vacuum pump” or the like. 
Claim 11, lines 1-2 discloses “a first half vacuum channel disposed between the inner tubular element and the vacuum pump” which is not shown in the drawings. For the same reasons listed above with regards to the sealed vacuum channel in claim 1, lines 10-11, the figures do not depict a first half vacuum channel between the inner tubular element and the vacuum pump. 
Claim 12, lines 1-2 discloses “the sealed vacuum channel comprises one or more inlet ports spaced to impart vacuum on the tubular main body” which is not shown in the drawings. Specifically, the drawings do not show any ports that are a part of the sealed vacuum channel that is configured to impart vacuum on the tubular main body. The drawings, at most, depict a vacuum channel port 17 that is configured to impart a vacuum on the inner tubular element, and a vacuum port 19 that is also configured to impart a vacuum on the inner tubular element. No ports of the sealed vacuum channel are depicted to impart a vacuum on the tubular main body element. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  
Claim 7, line 4: “nest” should be replaced with --nested--; and
Claim 12, line 2: --element-- should be inserted after “main body”. 
Appropriate correction is required.

Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n). In this case, claim 18 requires both the limitations of claims 17 and claim 9, and therefore does not refer to the claims in the alternative.  Accordingly, the claim has not been further treated on the merits. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The Examiner notes that “tubular main body element” is not being interpreted under 35 U.S.C. § 112(f) because the term is not modified by functional language. Additionally, “inner tubular element” is not being interpreted under 35 U.S.C. § 112(f) because the term “tubular” imparts sufficient structure for performing the claimed function of “receiv[ing] a specimen collection chamber of a syringe of a biopsy device”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9 recites “a vacuum pump that is attached to the tubular main body element that comprises an exhaust port”. Due to grammatical structure of the phrase, it is unclear whether the exhaust port is a component of the tubular main body element or the vacuum pump”. For the purposes of examination, the recitation will be interpreted to be “a vacuum pump that is attached to the tubular main body element, wherein the vacuum pump 
Claim 1, lines 10-11 recites “a sealed vacuum channel disposed between the inner tubular element and the vacuum pump” which is unclear in light of the specification. The term “disposed between” indicates that the sealed vacuum channel occupies an intermediate space that separates the inner tubular element and the vacuum pump. However, the figures and specification do not depict the sealed vacuum channel occupying such an intermediate space. For example, Figs. 3-4 depict element 17B outside of the intermediate space that separates the battery and vacuum pump compartment 14 and inner wall 21 of the inner tubular element. Therefore, it is unclear how the recitation of the sealed vacuum channel being “disposed between” the two elements should be interpreted. The Examiner suggests amending the claim such that “the sealed vacuum channel provides a vacuum connection between the inner tubular element and the vacuum pump” or the like. 
Claims 2-13 are rejected by virtue of their dependence from claim 1. 
Claim 4 recites “the collection device” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the preamble of claim 1 will be interpreted to recite “A collection device”. Accordingly, the Examiner suggests amending the preambles of the claims dependent upon claim 1 to recite “The collection device”. 
	Claim 8 recites “the device” in line 2. Claim 1 recites “A device” in line 1 and “a biopsy device” in line 5. It is unclear which of the devices is being referred to in claim 8. For the purposes of examination, the recitation in claim 1, line 1 will be interpreted to be “A collection device”, and the recitation in claim 8, line 2 will be interpreted to be “the collection device”. Accordingly, the Examiner suggests amending the preambles of the claims dependent upon claim 1 to recite “The collection device”. Claims 9 and 11 recite similarly unclear limitations, so the claims are rejected on similar grounds.
Claim 10 recites “substantially perpendicular” in lines 1-2. The term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear when something starts/stops being considered to be “substantially perpendicular”. 
Claim 11 recite “a first half vacuum channel disposed between the inner tubular element and the vacuum pump” in lines 1-2, which is unclear in light of the specification. The term “disposed between” indicates that the first half vacuum channel occupies an intermediate space that separates the inner tubular element and the vacuum pump. However, the figures and specification do not depict the first half vacuum channel occupying such an intermediate space. For example, Figs. 3-4 depict element 17B outside of the intermediate space that separates the battery and vacuum pump compartment 14 and inner wall 21 of the inner tubular element. Therefore, it is unclear how the recitation of the first half vacuum channel being “disposed between” the two elements should be interpreted.
	Claim 14 recites “the tubular element” in line 3. Claim 14 also recites “a tubular main body element” in line 2 and “an inner tubular element” in lines 2-3. It is unclear whether the recitation of “the tubular element” refers to the tubular main body element or the inner tubular element. For the purposes of examination, the recitation of “the tubular element” in line 3 will be interpreted to be “the tubular main body element”. 	
	Claims 15-17 and 19-22 are rejected by virtue of their dependence from claim 14. 
	Claim 15 recites “wherein coupling comprises coupling…” in lines 1-2. Claim 14 recites a “coupling” step in line 8. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 15 will be interpreted to be “wherein the coupling comprises coupling…” Claim 16 recites a similarly unclear limitation, so it is rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0161816 A1 (Fraser) in view of US 2003/0035759 A1 (Coyne).
With regards to claim 14, Fraser discloses a method (Abstract and ¶ [0003] disclose a method) comprising: providing a collection device (¶¶ [0015], [0018]-[0019]) comprising a tubular main body element (Figs. 1-3 and ¶ [0075] discloses a tissue collecting container 12 which is tubular), an inner tubular element co-axially disposed within the tubular main body element and spaced away therefrom (Figs. 1-3 and ¶ [0075] disclose a tubular filter 16 co-axially disposed within the tissue collecting container 12, wherein the tubular filter 16 is spaced away from the tissue collecting container 12), a fluid and tissue collection chamber defined by a space extending at least partially between an inner wall of the tubular main body element and an outer wall of the inner tubular element (¶ [0075] discloses that filter is structured to pass non-adipose tissue and free lipid, blood, and saline; Figs. 1-3 depicts the filter being arranged such that components that pass out of the filter would collect into the space between the filter 16 and the wall of the tissue collecting container 12) a vacuum pump attached to the tubular main body element (Fig. 1 and ¶¶ [0076], [0090] disclose a suction device 20 being attached to the tissue collecting container 12 via tube 22), turning the vacuum pump on and drawing at least one of fluid and tissue from a collection chamber into the fluid and tissue collection chamber of the collection device through a sealed vacuum channel (¶¶ [0076], [0090] discloses activation of suction device 20 to provide negative pressure to container 12 to aspirate the tissue; ¶ [0075] discloses filter 16 for allowing passage of free lipid, blood, and saline into the space between the filter 16 and container 12, while retaining adipose tissue; ¶ [0075] disclose a plurality of pores (i.e., a vacuum channel) through which the sample enters the space between filter 16 and container 12. The Examiner notes that the pores are “sealed” because they are in the sealed system- see ¶ [0075] with regards to the closed system). 
Fraser additionally discloses a tissue collecting inlet port 14 on a top plate, wherein the port 14 is for attaching to a cannula 24 by way of tubing 22 to define a tissue removal line (Figs. 1-3 and ¶ [0076]). However, Fraser is silent regarding the inner tubular element being configured to receive a specimen collection chamber of a syringe, coupling the collection device to the specimen collection chamber of the syringe; and that the vacuum pump draws at least one of fluid and tissue from the specimen collection chamber of the syringe 
	In a related system for collection of a fluid from an external source, Coyne discloses a well of a well plate which is configured to receive a sample reservoir 202 (Fig. 2 and ¶¶ [0020]-[0021], wherein the sample reservoir 202 may be a syringe type barrel), wherein, when in use, the apparatus may be assembled in a vacuum manifold with an opening for receiving the well plate (¶ [0026], which further discloses that vacuum is applied to the manifold to draw samples, thereby indicating a coupling of the sample reservoir to the interior of the manifold). The well plate 200 has a rim 206 such that the opening in the manifold engages a mating rim on the well plate (¶ [0026]). The Examiner notes that the rim 26 is configured such that the wells of the well plate would be located within the vacuum manifold when the rim 26 is engaged with the opening of the vacuum manifold. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the collection of the sample via the collecting inlet port 14 from a tube 22 of the top plate of Fraser with a collection of a sample from a sample reservoir 202 via a well of a well plate as taught by Coyne. The motivation would have been to allow for the system to collect a sample from a syringe in the embodiment of ¶ [0040] of Fraser. Additionally or alternatively, because both the system of Coyne and system of Fraser are capable of being used in the removal of samples, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
	
With regards to claim 15, the above combination teaches or suggests that the syringe is a part of a biopsy device and wherein coupling comprises coupling the collection device to the biopsy device (see the above 103 analysis with regards to the system of Fraser being modified to accept and couple to the syringe of Coyne. The Examiner notes that a syringe is considered to be a biopsy device because it is capable of being used in biopsies. The syringe is considered to be the entire part of a biopsy device). 

With regards to claim 16, the above combination teaches or suggests that the coupling comprises inserting the specimen collection chamber of the syringe into the inner tubular element until an aperture of the specimen collection chamber is in fluid communication with the sealed vacuum channel (Fig. 2 and ¶ [0026] of Coyne  discloses that vacuum is applied to the manifold to draw samples through the luer tips. The above combination of Fraser in view of Coyne teaches or suggests the luer tip of Coyne being in fluid communication with the pores of the filter 16).

With regards to claim 22, the above combination teaches or suggests connecting the collection device to an external vacuum source (¶ [0080] of Fraser discloses that the tissue retrieval line may be connected to one or more pumps or suction devices)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Coyne, as applied to claim 14 above, and further in view of US 2017/0055966 A1 (Vetter)
With regards to claim 17, the above combination teaches or suggests that collection device is removable from the specimen collection chamber of the syringe (¶ [0022] of Coyne discloses the sample reservoirs are removable from the well plate). However, the above combination does not teach intra-operatively removing the collection device from the specimen collection chamber of the syringe.
In a related system for transferring a sample, Vetter discloses intra-operatively switching a syringe once a sample has been transported (¶ [0032] discloses if the samples are transported by vacuum to the barrel of the syringe, the syringe may be intra-operatively switched for a second syringe by disconnection at the Luer connector 15, wherein the luer one-way valve and tubing may be connected externally to a vacuum source and/or collection bottle). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the above combination of Fraser in view of Coyne to incorporate intra-operatively switching the syringe as taught by Vetter such that the syringe is removed from the collection device during an operation. The motivation would have been to allow for a seamless transfer of samples from multiple syringes during an operation. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Coyne, as applied to claim 14 above, and further in view of US 2010/0042015 A1 (Brown). 
With regards to claims 19 and 20, the above combination teaches or suggests powering the vacuum pump (¶ [0076] of Fraser discloses an electric vacuum). However, the above combination is silent with regards to whether the vacuum pump is powered from an external power source or a battery
In a system relevant to the problem of pumping, Brown discloses a vacuum pump that is powered by an external battery (Fig. 3 and ¶ [0020] disclose a DC battery 44 for powering a vacuum pump 66). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum pump of Fraser to incorporate that it is powered by an external battery as taught by Brown. The motivation would have been to allow for the battery to be replaced if required. 
With regards to claim 21, the above combination is silent with regards to whether the collection device comprises a battery and vacuum pump compartment comprising the vacuum pump and configured to accommodate at least one battery that is configured to power the vacuum pump. 
In a system relevant to the problem of pumping, Brown discloses a battery and vacuum pump compartment comprising the vacuum pump and configured to accommodate at least one battery that is configured to power the vacuum pump (Fig. 3 and ¶¶ [0019]-[0020] disclose an enclosure 12 which accommodates DC battery 44 and vacuum pump 66). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collection device of Fraser to incorporate the vacuum pump and enclosure of Brown. The motivation would have been to provide the device with a more portable and convenient vacuum (¶ [0006] of Brown).

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art does not teach or suggest “a vacuum pump that is attached to the tubular main body element that comprises an exhaust port; and a sealed vacuum channel disposed between the inner tubular element and the vacuum pump, the vacuum pump being configured to draw at least one of fluid and tissue from the specimen collection chamber through the sealed vacuum channel, out of the exhaust port and into the fluid and tissue collection chamber” along with the other features of claim 1. 
Claims 2-13 would be allowable by virtue of their dependence from claim 1.
US 2003/0161816 A1 (Fraser) discloses a vacuum pump configured to draw at least one of fluid and tissue from an external source thereof into the fluid and tissue collection chamber (Fig. 1 and ¶¶ [0076], [0090] disclose a suction device 20 being an electric vacuum and configured for providing sufficient negative pressure to container 12 to separate the adipose tissue and aspirate tissue from a patient via tissue inlet port 14. Fig. 1 depicts the suction device 20 being attached to the tissue collecting container 12 via tube 22). However, Fraser fails to disclose the at least one of the fluid and the tissue being drawn from the specimen collection chamber through the sealed vacuum channel, out of the exhaust port and into the fluid and tissue collection chamber. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791